McDONALD, Justice,
dissenting.
I dissent. We made a mistake in Casto v. Casto, 404 So.2d 1046 (Fla.1981), and this case gives us a vehicle to correct that error. The time for filing a petition for rehearing should commence to run when the judgment sought to be reheard is filed with the clerk of the court. The Third District Court of Appeal correctly dealt with this issue in Dibble v. Dibble, 377 So.2d 1001 (Fla.3d DCA 1979). We should adopt that opinion and dispose of this case accordingly.
ALDERMAN, C. J., concurs.